Beix, J.
This was an action by an infant by next friend against the owner of a truck, for injuries alleged to have been caused February 28, 1921, by reason of the negligence of the driver. The verdict was in favor of defendant. Even though the evidence was such as to show that the truck at the time was being driven at an intersection .of public streets at a speed in excess of six miles per hour, in violation of the statute, and therefore amounting to negligence per se, there was some evidence from which the jury could have legitimately inferred that such negligence was not the proximate cause of the injury (Schofield v. Hatfield, 25 Ga. App. 513, 103 S. E. 732); and, no error in the trial appearing, the court did not abuse its discretion in overruling the-motion of the plaintiff for a new trial.

Judgment affirmed.


Jenkins, P. J., and Blephens, J., concur.